PER CURIAM.
This is an appeal by the defendant from Ms conviction in Multnomah county of the crime of arson and the two-year penitentiary sentence imposed as punishment therefor.
Defendant assigns as error the admission in evidence of testimony concerning oral admissions made by defendant after his arrest and as a result of police •interrogation at a time when he was uninformed of his right to counsel and of his right to remain silent. The record shows that defendant was arrested in Benton county late in the afternoon of April 21, 1964 and held overnight in the Benton county jail. At about 11:00 o’clock the next morning defendant was picked up at the jail in Corvallis by three officers and taken to the office of the Oregon State Police in Milwaukee. There defendant was interrogated from about 1:30 p.m. until about 4:30 p.m., during which time, according to the officers, defendant made the oral admissions about which they testified.
The state concedes that the record contains no showing that prior to Ms interrogation defendant was informed of his right to remain silent. It is therefore necessary to reverse the judgment of the lower court and remand this case for a new trial. State v. Neely, 239 Or 487, 395 P2d 557 (1964), 398 P2d 482 (1965); State v. LeBrun, 240 Or 530, 402 P2d 515.
Since the questions raised by the other assignments of error will probably not arise on retrial, it is not necessary to consider them in this opinion.
The judgment of the lower court is reversed and the case remanded for a new trial.